EXAMINERS’ REASONS FOR ALLOWANCE/COMMENTS
The Notice of Allowability addresses U.S. Application No. 17/218,569, which is a broadening reissue application of U.S. Application No. 15/103,794 (hereinafter the “794 Application"), entitled ELECTROMAGNETIC RELAY, which issued as U.S. Patent No. 10,269,516 (hereinafter the “516 Patent") on April 23, 2019.

I. STATUS OF CLAIMS
Applicant an amendment on July 19, 2022 (hereinafter the "2022 Amendment") in response to the non-final Office action mailed April 20, 2022.  In the 2022 Amendment, patent claims 1, 9 and 19 were amended, patent claims 2-8 and 10-18 were unchanged and new claims 20-31 were added.

II. PRIORITY
Examiners acknowledge that the present application is a reissue of the 794 Application, now the 516 Patent.  Examiners further acknowledge the claim that the 741 Application is a National Stage of PCT/JP2014/006139, filed December 9, 2014.  

III. CLAIM INTERPRETATION
	After careful review of the original specification, the prosecution history, and unless expressly noted otherwise by the Examiners, the Examiners find that they are unable to locate any lexicographic definitions (either express or implied) with the required clarity, deliberateness, and precision with regard to pending and examined claims.  Because the Examiners are unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision, the Examiners conclude that Applicant is not his own lexicographer for the pending and examined claims.  See MPEP §2111.01(IV).
The Examiners further find that because the pending and examined claims herein recite neither “step for” nor “means for” nor any substitute therefore, the examined claims fail Prong (A) as set forth in MPEP §2181(I).  Because all examined claims fail Prong (A) as set forth in MPEP §2181(I), the Examiners conclude that all examined claims do not invoke 35 U.S.C. §112(f). See also Ex parte Miyazaki, 89 USPQ2d 1207, 1215-16 (B.P.A.I. 2008)(precedential)(where the Board did not invoke 35 U.S.C. § 112(f) because “means for” was not recited and because applicant still possessed an opportunity to amend the claims).
Because of the Examiners’ findings above that Applicant is not his own lexicographer and the pending and examined claims do not invoke 35 U.S.C. §112(f) the pending and examined claims will be given the broadest reasonable interpretation consistent with the specification since patentee has an opportunity to amend claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP §2111.01(I).  It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP §2111.01(II).
Examiners further find that claim 30 recites “a tester” that is “configured to detect whether a second current through the auxiliary external input/output terminal and the auxiliary external input/output terminal flows or does not flow.”  However, while the specification of the 516 Patent discloses the placement of the tester to measure the connection/conductance between these terminals (See e.g., amended FIG. 42, item 2000 and disclosure related thereto), Examiners do not find that internal structure of the tester is disclosed, rather the tester is shown as no more than a blank box.  Nevertheless, Examiners find that testers for electronic circuits are well known in the art.  For example, U.S. Patent No. 5,367,250 to Whisenand (hereinafter “Whisenand”) discloses an electrical tester for determining the status of a circuit, i.e., voltage and continuity.  Therefore, based on this evidence and without other evidence, Examiners will interpret the tester as recited in claim 30 to have the structures of those shown and discussed in Whisenand.

IV. ALLOWED CLAIMS
Claims 1-31 are allowed herein.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-30, these claims are allowed over the prior art of record herein based on the newly added subject matter in the claims in the 2022 Amendment.  Specifically, Examiners find the closed prior art that was applied in the 2022NF Action is U.S. Patent No. 3,713,055 to Halbeck (hereinafter “Halbeck”).  However, the prior art or record herein does not teach a modification of Halbeck to arrange the tip portions of the terminals in the manner as recited in the claims and in combination with the other features of the claims.
Regarding claim 31, Examiners find that this claim is prior claim 27 written in independent form.  Thus, claim 30 herein is allowed herein for the same reasons as indicated for claim 27 at pages 26-26 the 2022 NF Action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

V. CONCLUSION
Claims 1-31 are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KENNETH WHITTINGTON whose telephone number is (571)272-2264.  The Examiner can normally be reached on 8:30am - 5:00pm, Monday - Friday.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer, SPE Art Unit 3992, can be reached at (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        















Conferees:

/MY TRANG TON/Primary Examiner, Art Unit 3992

/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992